CREDIT AGREEMENT
dated as of
December 14, 2011
among
SYMETRA FINANCIAL CORPORATION,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
U.S. BANK, NATIONAL ASSOCIATION,
as Documentation Agent



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Co-Bookrunners and Co-Lead Arrangers

TABLE OF CONTENTS

Page

     
ARTICLE IDefinitions
SECTION 1.01.
SECTION 1.02.
SECTION 1.03.
SECTION 1.04.
ARTICLE IIThe Credits
SECTION 2.01.
SECTION 2.02.
SECTION 2.03.
SECTION 2.04.
SECTION 2.05.
SECTION 2.06.
SECTION 2.07.
SECTION 2.08.
SECTION 2.09.
SECTION 2.10.
SECTION 2.11.
SECTION 2.12.
SECTION 2.13.
SECTION 2.14.
SECTION 2.15.
SECTION 2.16.
SECTION 2.17.
SECTION 2.18.
SECTION 2.19.
 
Defined Terms
Classification of Loans and Borrowings
Terms Generally
Accounting Terms; GAAP and SAP

Commitments
Loans and Borrowings
Requests for Revolving Borrowings
Swingline Loans
Letters of Credit
Funding of Borrowings
Interest Elections
Termination, Reduction and Increase of Commitments.
Repayment of Loans; Evidence of Debt
Prepayment of Loans
Fees
Interest
Alternate Rate of Interest
Increased Costs
Break Funding Payments
Taxes
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
Mitigation Obligations; Replacement of Lenders.
Defaulting Lenders. ARTICLE IIIRepresentations and Warranties

SECTION 3.01.
SECTION 3.02.
SECTION 3.03.
SECTION 3.04.
SECTION 3.05.
SECTION 3.06.
SECTION 3.07.
SECTION 3.08.
SECTION 3.09.
SECTION 3.10.
SECTION 3.11.
SECTION 3.12.
SECTION 3.13.
SECTION 3.14.
SECTION 3.15.
SECTION 3.16.
ARTICLE IVConditions
SECTION 4.01.
SECTION 4.02.
  Financial Statements; No Material Adverse Change.
Corporate Existence; Compliance with Law
Corporate Power; Authorization; Enforceable Obligations
No Legal Bar
No Material Litigation
Ownership of Property; Liens
Intellectual Property
Taxes
Federal Regulations
ERISA
Investment Company Act; Other Regulations
Use of Proceeds
Accuracy of Information, etc
Insurance Regulatory Matters
Indebtedness and Liens
Taxpayer Identification Number

Effective Date
Each Credit Event ARTICLE VAffirmative Covenants

SECTION 5.01.
SECTION 5.02.
SECTION 5.03.
SECTION 5.04.
SECTION 5.05.
SECTION 5.06.
SECTION 5.07.
SECTION 5.08.
SECTION 5.09.
SECTION 5.10.
  Financial Statements
Certificates; Other Information
Payment of Obligations
Conduct of Business and Maintenance of Existence, etc
Maintenance of Property; Insurance
Inspection of Property; Books and Records; Discussions
Notices
Taxes
Use of Proceeds
Further Assurances ARTICLE VINegative Covenants

SECTION 6.01.
SECTION 6.02.
SECTION 6.03.
SECTION 6.04.
SECTION 6.05.
  Financial Condition Covenants.
Limitation on Indebtedness
Limitation on Liens
Limitation on Changes in Fiscal Periods
Limitation on Lines of Business ARTICLE VIIEvents of Default
ARTICLE VIIIThe Administrative Agent

ARTICLE IXMiscellaneous
SECTION 9.01.
SECTION 9.02.
SECTION 9.03.
SECTION 9.04.
SECTION 9.05.
SECTION 9.06.
SECTION 9.07.
SECTION 9.08.
SECTION 9.09.
SECTION 9.10.
SECTION 9.11.
SECTION 9.12.
SECTION 9.13.
SECTION 9.14.
SECTION 9.15.
 
Notices
Waivers; Amendments
Expenses; Indemnity; Damage Waiver
Successors and Assigns
Survival
Counterparts; Integration; Effectiveness
Severability
Right of Setoff
Governing Law; Jurisdiction; Consent to Service of Process
WAIVER OF JURY TRIAL
Headings
Confidentiality
Interest Rate Limitation
USA PATRIOT Act
No Fiduciary Duty

1

SCHEDULES:

Schedule 1.01 – Pricing Schedule
Schedule 2.01 – Commitments
Schedule 3.03 – Consents, Authorizations, Filings and Notices
Schedule 3.16 – Tax Payer Identification Number

EXHIBITS:

Exhibit A – Form of Compliance Certificate
Exhibit B – Form of Assignment and Assumption
Exhibit C – Form of Borrowing Request
Exhibit D – Form of Interest Election Request
Exhibit E-1 – Form of U.S. Tax Compliance Certificate
Exhibit E-2 – Form of U.S. Tax Compliance Certificate
Exhibit E-3 – Form of U.S. Tax Compliance Certificate
Exhibit E-4 – Form of U.S. Tax Compliance Certificate

CREDIT AGREEMENT dated as of December 14, 2011, among SYMETRA FINANCIAL
CORPORATION, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent, and U.S. BANK, NATIONAL ASSOCIATION, as Documentation Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for
deposits in Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on the Reuters Screen LIBOR01 Page 1 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the date such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively, is publicly
announced as being effective.

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the Department of its
jurisdiction of incorporation or organization, which statement shall be in the
form required by such Insurance Subsidiary’s jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements permitted by such Department to be used for filing annual statutory
financial statements and shall contain the type of information permitted or
required by such Department to be disclosed therein, together with all exhibits
or schedules filed therewith.

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment at
such time; provided that in the case of Section 2.19 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the total
Commitments (disregarding any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment at such time. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the facility fees payable hereunder, the applicable rate
per annum set forth on Schedule 1.01 under the caption “Eurodollar Spread”, “ABR
Spread” or “Facility Fee Rate”, as the case may be.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“ASC 810” means FASB ASC (Accounting Standards Codification) Topic 810,
Consolidation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Basel III” means, collectively, those certain Consultative Documents issued by
the Basel Committee of Banking Supervisors of the Bank for International
Settlements entitled “Strengthening the Resilience of the Banking Sector” issued
December 17, 2009, “International Framework for Liquidity Risk Measurement,
Standards and Monitoring” issued December 17, 2009, “Countercyclical Capital
Buffer Proposal” issued July 16, 2010 and “Capitalization of Bank Exposures to
Central Counterparties” issued December 20, 2010.

“Berkshire Hathaway” means, Berkshire Hathaway Inc., or an Affiliate thereof.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” means Symetra Financial Corporation, a Delaware corporation.

“Borrower Materials” has the meaning specified in Section 5.02(e).

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit C or any other
form reasonably acceptable to the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital and Surplus” means, as of any date, (a) as to any Insurance Subsidiary
domiciled in the United States, the total surplus as regards to policyholders
(or any successor line item description that contains the same information) as
shown in its Annual Statement or Interim Statement, or an amount determined in a
consistent manner for any date other than one as of which an Annual Statement or
Interim Statement is prepared and (b) as to any other Insurance Subsidiary, the
equivalent amount (determined in good faith by the Borrower).

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or share capital of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing.

“Change of Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Act of 1934 and
the rules of the SEC thereunder as in effect on the date hereof), other than the
Permitted Holders, of Capital Stock representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower (or, if the Permitted Holders own 30% or more of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower, a percentage greater than such percentage of ownership), or
(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated. For the avoidance of doubt, none of the Capital Stock held by the
Permitted Holders shall be included as being owned by a Person or group when
determining whether such Person or group has met the 30% threshold set forth in
clause (a).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any Law,
(b) any change in any Law or in the administration, interpretation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline, requirement or directive (whether or not having
the force of Law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$300,000,000.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 (a)
(14) of ERISA or that is treated as a single employer with the Borrower under
Section 414 of the Code.

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer on behalf of the Borrower substantially in the form of Exhibit A.

“Conditional Common Equity” means convertible preferred equity issued by the
Borrower or any of its Subsidiaries which will convert to common equity of the
Borrower or any of its Subsidiaries upon shareholder approval (provided that
such shareholder approval is obtained within the period required by the terms
thereof).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Worth” means, as at any date, the sum of all amounts that
would, in conformity with GAAP be included on a consolidated balance sheet of
the Borrower and its consolidated Subsidiaries under stockholders’ equity at
such date, plus minority interests in Subsidiaries, as determined in accordance
with GAAP; provided, however, that in calculating Consolidated Net Worth as at
any date, there shall be excluded for purposes of the calculation of
Consolidated Net Worth any effects resulting from accumulated other
comprehensive income (loss), net of taxes.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means this Agreement and each promissory note, if any,
delivered pursuant to Section 2.09(e).

“Debt” means indebtedness for borrowed money.

“Debtor Relief Laws” the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions, domestic or foreign, from time to time in effect and affecting
the rights of creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Specified Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Specified
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Specified Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Specified Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Department” means, with respect to any Insurance Subsidiary, the insurance
commissioner or other Governmental Authority of such Insurance Subsidiary’s
jurisdiction of incorporation or organization.

“dollars”, “Dollars” or “$” means lawful currency of the United States of
America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the existing Credit Agreement dated as of
August 26, 2007 among the Borrower, the lenders from time to time parties
thereto and Bank of America, N.A., as administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Fundamental Change” means any of (a) the Borrower consolidating, amalgamating
or merging with any other Person, unless the Borrower is the survivor of such
consolidation, amalgamation or merger, (b) the Borrower failing to preserve,
renew and keep, in full force and effect, its corporate existence, (c) the
Borrower, directly or indirectly through one or more of its Subsidiaries,
conveying or transferring the properties and assets of the Borrower and its
Subsidiaries (taken as a whole for the Borrower and its Subsidiaries)
substantially as an entirety (other than to the Borrower or one or more of its
Subsidiaries), or (d) the Borrower liquidating, winding up or dissolving itself,
other than, in the case of clauses (a) through (d), any such transaction or
transactions the sole purpose of which is to change the domicile of the Borrower
(in any such redomiciliation (x) the surviving, amalgamated or transferee entity
shall expressly assume, by an agreement reasonably satisfactory to the
Administrative Agent, the obligations of the Borrower to be performed or
observed hereunder and deliver to the Administrative Agent such corporate
authority documents and legal opinions as the Administrative Agent shall
reasonably request, (y) the surviving, amalgamated or transferee entity shall
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower under this Agreement with the same effect as if such surviving,
amalgamated or transferee entity had been named as the Borrower herein and
(z) the surviving , amalgamated or transferee entity shall be organized under
the Laws of the United States of America, any state thereof or the District of
Columbia).

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof whether state or local and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing, including any board of insurance, insurance department or insurance
commissioner.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
hazardous or toxic substances or wastes, pollutants, solid, liquid or gaseous
wastes, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls (“PCBs”) or PCB-containing
materials or equipment, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.

“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or otherwise providing for the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Indebtedness” means, as to any Person at any date, without duplication, all of
the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP (a) all Debt of such Person, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptances, letters of credit, bank guarantees, surety bonds
or similar facilities, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire, defease or otherwise acquire for value
any Capital Stock of such Person, (h) all Guarantee Obligations of such Person
in respect of any of the foregoing, (i) all obligations of the kind referred to
in clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on Property (including, without limitation, accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of Section 6.02 and
clause (h) of Article VII only, all obligations of such Person in respect of
Hedge Agreements (with the “principal amount” of the obligations of such Person
in respect of any Hedge Agreement at any time to be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedge Agreement were terminated at such time).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Insurance Subsidiary” means any Subsidiary which is required to be licensed by
any Department as an insurer or reinsurer and each direct or indirect Subsidiary
of such Subsidiary.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, arising under Laws, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, substantially in
the form of Exhibit D or any other form reasonably acceptable to the
Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if agreed by each Lender participating therein, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interim Statement” means any interim statutory financial statement or financial
report (whether quarterly, semiannually or otherwise) of any Insurance
Subsidiary required to be filed with the Department of its jurisdiction of
incorporation or organization, which statement or report shall be in the form
required by such Insurance Subsidiary’s jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements or financial reports permitted by such Department to be used for
filing interim statutory financial statements or financial reports and shall
contain the type of information permitted or required by such Department to be
disclosed therein, together with all exhibits or schedules filed therewith.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Lender that agrees
in writing with the Borrower to issue Letters of Credit (provided that notice of
such agreement is given to the Administrative Agent), in each case in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.05(i) (in each case other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.05(i)).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. With respect to any Letter of Credit, “Issuing
Bank” shall mean the issuer thereof.

“Laws” means any law, treaty, rule, regulation or order of an arbitrator or a
court or other Governmental Authority.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
Section 2.07(d) hereof, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Screen LIBOR01 Page 1 (or on any
successor or substitute page provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance or
reinsurance business.

“Lien” means any mortgage, pledge, security interest, encumbrance, charge or
security interest of any kind.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Mandatory Convertible Securities” means equity securities or subordinated debt
securities (which subordinated debt securities, if issued by the Borrower, will
include subordination to the obligations of the Borrower hereunder), issued by
the Borrower or one of its Subsidiaries which (i) are not (w) Mandatory
Redeemable Securities (other than Qualified Securities) or (x) Conditional
Common Equity and (ii) provide, pursuant to the terms thereof, that the issuer
of such securities (or an affiliate of such issuer) may cause (without the
payment of additional cash consideration by the issuer thereof) the conversion
or exchange of, or has agreed to convert or exchange, such securities to or for
equity securities of the Borrower or one of its Subsidiaries upon the occurrence
of a certain date or of certain events. A Mandatory Convertible Security that is
also a Qualified Security shall be treated as a Mandatory Convertible Security.

“Mandatory Redeemable Securities” means debt or equity securities (other than
Conditional Common Equity, so long as such Conditional Common Equity may not be
required, by the holder thereof, to be repurchased or redeemed during the period
provided for shareholder approval of conversion pursuant to the terms of such
Conditional Common Equity) issued by the Borrower or one of its Subsidiaries
which either (i) are subordinated debt securities (which subordinated debt
securities, if issued by the Borrower, will include subordination to the
obligations of the Borrower hereunder), or (ii) provide, pursuant to the terms
thereof, that such securities must be repurchased or redeemed, or the holder of
such securities may require the issuer of such securities to repurchase or
redeem such securities, upon the occurrence of a certain date or of certain
events.

“Material Adverse Effect” means, a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of this Agreement or any
of the other Credit Documents or the rights or remedies of the Administrative
Agent and the Lenders hereunder or thereunder.

“Material Insurance Subsidiary” means any Insurance Subsidiary (whether existing
on or acquired or formed after the Effective Date) having Capital and Surplus
equal to 10% or more of the Consolidated Net Worth of the Borrower as of the
most recent Annual Statement or Interim Statement of such Insurance Subsidiary.

“Maturity Date” means December 14, 2015.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States towards the promotion of
uniformity in the practices of such Governmental Authorities.

“Non-Regulated Operating Subsidiary” means each Subsidiary of the Borrower
engaged directly (as opposed to indirectly through the ownership of Capital
Stock of a Person engaged in a Principal Business) in a Principal Business,
whether now owned or hereafter acquired, which is not an Insurance Subsidiary.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c).

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Holders” means collectively, Berkshire Hathaway and White Mountains.

“Permitted Liens” means (a) any Lien upon Property to secure any part of the
cost of development, construction, alteration, repair or improvement of such
Property, or Debt incurred to finance such cost; (b) any extension, renewal or
replacement, in whole or in part, of any Lien referred to in the foregoing
clause (a); (c) any Lien relating to a sale and leaseback transaction; (d) any
Lien in favor of the Borrower or any Subsidiary granted by the Borrower or any
Subsidiary in order to secure any intercompany obligations; (e) mechanic’s,
materialmen’s, carriers’ or other like Liens arising in the ordinary course of
business (including construction of facilities) in respect of obligations which
are not due or which are being contested in good faith; (f) any Lien arising in
connection with any legal proceeding which is being contested in good faith;
(g) Liens for Taxes not yet subject to penalties for non-payment or which are
being contested in good faith by appropriate proceedings; (h) minor survey
exceptions, minor encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties which were not incurred in
connection with Debt and which do not in the aggregate materially adversely
affect the value of said properties or materially impair their use in the
operation of the business of such Person; (i) pledges or deposits under workers’
compensation Laws, unemployment insurance Laws or similar social security
legislation or letters of credit, bank guarantees or similar instruments issued
supporting such pledges, deposits or obligations; (j) any pledge or deposit to
secure performance of letters of credit, bank guarantees, bids, leases,
statutory obligations, surety and appeal bonds, performance bonds or other
obligations of a like nature in the ordinary course of business or letters of
credit, bank guarantees or similar instruments issued supporting such pledges,
deposits or obligations; (k) any interest or title of a lessor under any lease
entered into in the ordinary course of business; (l) Liens on assets of any
Insurance Subsidiary securing (i) short-term Debt (i.e. with a maturity of less
than one year when issued, provided that such Debt may include an option to
extend for up to an additional one year period) incurred to provide short-term
liquidity to facilitate claims payments in the event of catastrophe, (ii) Debt
incurred in the ordinary course of its business or in securing insurance-related
obligations (that do not constitute Debt) and letters of credit issued for the
account of any such Subsidiary in the ordinary course of its business or in
securing insurance-related obligations (that do not constitute Debt) or
(iii) insurance-related obligations (that do not constitute Debt); (m) Liens on
the assets of any mutual fund Subsidiary securing Debt incurred to provide
short-term (i.e. not anticipated to be outstanding for more than one year when
incurred) liquidity to facilitate redemption payments by such mutual fund
Subsidiary; (n) Liens securing the obligations hereunder; (o) judgment liens in
respect of judgments that do not constitute an Event of Default under paragraph
(j) of Article VII; and (p) Liens that are contractual rights of setoff.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at a particular time, any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA) that is subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.

“Platform” has the meaning specified in Section 5.02(e).

“Principal Business” means (a) a business of the type engaged in by the Borrower
and its Subsidiaries on the date of this Agreement, (b) any other insurance,
insurance services, insurance related, asset management, asset management
related or risk management related business and (c) any business reasonably
incident to any of the foregoing.

“Property” means any property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible.

“Public Lender” has the meaning specified in Section 5.02(e).

“Qualified Securities” means (a) Mandatory Redeemable Securities issued by the
Borrower or one of its Subsidiaries that, pursuant to the terms thereof, must be
redeemed or repurchased or repaid, or may be required to be redeemed or
repurchased or repaid at the option of the holder of such securities (excluding
redemption, repurchase or repayment upon the occurrence of one or more events or
conditions but including redemption, repurchase or repayment upon the occurrence
of a certain date), (i) if such Mandatory Redeemable Securities are equity
securities or subordinated debt securities, not sooner than the Revolving Credit
Termination Date (except to the extent permitted by clause (ii) below) or
(ii) only in exchange for equity securities or other Qualified Securities of the
Borrower or any of its Subsidiaries (except to the extent permitted by clause
(i) above) and (b) any other debt securities issued by the Borrower or one of
its Subsidiaries whose proceeds are or would be accorded, at or about the time
of issuance, equity treatment by S&P.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning set forth in Section 9.04(b).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
attorneys of such Person and such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any Law, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.

“Responsible Officer” means, as to the Borrower or any Subsidiary, the chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer, any vice president or any managing director of the Borrower
or any Subsidiary, as the context requires. Any document delivered hereunder
that is signed by a Responsible Officer on behalf of the Borrower or a
Subsidiary shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
or such Subsidiary and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower or such Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, and any successor to its rating
agency business.

“SAP” means with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the Department in the jurisdiction of
incorporation or organization of such Insurance Subsidiary for the preparation
of annual statements and other financial reports by insurance companies of the
same type as such Insurance Subsidiary, which are applicable to the
circumstances as of the date of determination.

“SEC” means the Securities and Exchange Commission.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Specified Event of Default” means an Event of Default arising under clause (a),
(b) (but only as a result of a breach of Section 6.01) or (c) of Article VII.

“Specified Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender and each other Lender.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal,
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Consolidated Capitalization” means, as at any date, the sum, without
duplication, of (a) Consolidated Net Worth plus (b) Total Consolidated Debt
plus, (c) the amounts in respect of Trust Preferred Securities, Mandatory
Convertible Securities, Mandatory Redeemable Securities, Conditional Common
Equity and any other preferred equity that would, in conformity with GAAP, be
reflected on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of such date and which are not already included in
clause (a) or (b) above. Total Consolidated Capitalization shall in any event
not include any effects resulting from the application of ASC 810.

“Total Consolidated Debt” means, at any date, the sum, without duplication, of
(a) all amounts that would, in conformity with GAAP, be reflected and classified
as Debt on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of such date (other than amounts excluded by clauses
(b) and (c) below), (b) Indebtedness represented by (i) Trust Preferred
Securities or Qualified Securities (in each case, owned by Persons other than
the Borrower or any of its consolidated Subsidiaries) but only to the extent
that such securities (other than Mandatory Convertible Securities) exceed 15% of
Total Consolidated Capitalization or (ii) Mandatory Redeemable Securities (owned
by Persons other than the Borrower or any of its consolidated Subsidiaries)
other than Qualified Securities, and (c) Indebtedness represented by Mandatory
Convertible Securities (owned by Persons other than the Borrower or any of its
consolidated Subsidiaries) but only to the extent that such Mandatory
Convertible Securities plus Trust Preferred Securities and Qualified Securities
(in each case, owned by Persons other than the Borrower or any of its
consolidated Subsidiaries) exceed 25% of Total Consolidated Capitalization;
provided, that in the event that the notes related to the Mandatory Convertible
Securities remain outstanding following the exercise of forward purchase
contracts related to such Mandatory Convertible Securities, then such
outstanding notes will be included in Total Consolidated Debt thereafter. Total
Consolidated Debt shall, in any event, not include (1) obligations arising in
respect of Hedge Agreements, (2) Indebtedness of the type described in
Sections 6.02(a)(ii), (a)(iii), (a)(iv), (a)(vi) and (a)(vii), (3) Conditional
Common Equity, (4) any other amounts in respect of Trust Preferred Securities,
Mandatory Redeemable Securities, Mandatory Convertible Securities or Qualified
Securities, or (5) any effects resulting from the application of ASC 810.

“Total Consolidated Debt to Total Consolidated Capitalization Ratio” means, as
at the end of any fiscal quarter of the Borrower, the ratio of (a) Total
Consolidated Debt to (b) Total Consolidated Capitalization.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Trust Preferred Securities” means preferred equity issued by a special purpose
entity, the proceeds of which are used to purchase subordinated debt securities
of the Borrower or one of its Subsidiaries having terms that substantially
mirror those of such preferred equity issued by the special purpose entity such
that the subordinated debt securities constitute credit support for obligations
in respect of such preferred equity and such preferred equity is reflected on a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries in
accordance with GAAP.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“White Mountains” means White Mountains Insurance Group, Ltd., a company
organized under the laws of Bermuda, or an Affiliate thereof.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Except as otherwise provided herein and unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor Laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as applicable, in each case as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or SAP, as applicable, or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or SAP, as applicable, or in the application thereof, then such provision
shall be interpreted on the basis of GAAP or SAP, as applicable, as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or update having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein, (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or update having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described in
such provision, and such Indebtedness shall at all times be valued at the full
stated principal amount thereof and (iii) in a manner such that any obligations
relating to a lease that was accounted for by a Person as an operating lease as
of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as obligations relating to an
operating lease and not as obligations relating to a Capitalized Lease.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type made by the
Lenders ratably in accordance with their respective Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing (other than a Swingline Loan), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or electronic mail to the
Administrative Agent of a written Borrowing Request. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $15,000,000 or (ii) the sum of the
total Revolving Credit Exposures exceeding the total Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by electronic mail), not later
than 1:00 p.m., New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (k) of this Section)), the Borrower shall hand
deliver (or transmit by electronic mail) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $75,000,000 and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the total
Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may expire on a date that is later than the date referred to in clause
(ii) subject to paragraphs (j) and (k) of this Section.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank under such Letter of Credit and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., New York City time, (i) on the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time or (ii) on the Business Day immediately following the day
that the Borrower receives such notice, if such notice is received after
10:00 a.m., New York City time; provided, that if such LC Disbursement is not
less than $500,000, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by electronic
mail) of such demand for payment and whether the Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (c) of Article VII or (ii) any Letter of Credit shall have
an expiration date after the Maturity Date, the Borrower shall either
(1) deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 105% of the face amount of such Letter of Credit or (2) provide a back up
letter of credit in such amount in form and substance reasonably satisfactory to
the Administrative Agent from an institution acceptable to the Administrative
Agent, in either case, on the date five Business Days prior to the Maturity
Date. Such deposit or letter of credit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.09(f), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, the Revolving Credit Exposure of the Lenders would not
exceed the aggregate Commitment and no Default shall have occurred and be
continuing. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.19, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as promptly as practicable to the
extent that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Commitments of the non-Defaulting Lenders and/or the remaining
cash collateral. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of any Letter of Credit maturing after the
Maturity Date, such amount (to the extent not applied to reimburse LC
Disbursements related to such Letter of Credit) shall be returned to the
Borrower within three Business Days after such Letter of Credit shall have
expired or terminated and all LC Disbursements related to such Letter of Credit
shall have been repaid.

(k) Evergreen Letters of Credit. If the Borrower so requests in any applicable
Letter of Credit application, a Letter of Credit may contain automatic extension
provisions; provided that any such Letter of Credit must permit the Issuing Bank
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Issuing Bank, the Borrower shall not be required to
make a specific request to the Issuing Bank for any such extension. Once such a
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date in accordance with paragraph (c) of this
Section; provided, however, that the Issuing Bank shall not permit any such
extension if (i) the Issuing Bank has determined that it would not be permitted
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof, or (ii) it has received
notice on or before the day that is five Business Days before the required
notice date from the Administrative Agent, any Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and directing the Issuing Bank not to permit such extension, and the
Administrative Agent has determined, in good faith, that such condition or
conditions have not, in fact, been satisfied.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic mail to the Administrative Agent of a written Interest Election
Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.08. Termination, Reduction and Increase of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

(d) The Borrower at its option may, from time to time, seek to increase the
total Commitments by up to an aggregate amount of $100,000,000 (resulting in
maximum total Commitments of $400,000,000) upon at least three (3) Business
Days’ prior written notice to the Administrative Agent, which notice shall
specify the amount of any such increase (which shall not be less than
$5,000,000) and shall certify that no Default has occurred and is continuing.
After delivery of such notice, the Borrower, in consultation with the
Administrative Agent, may offer the increase (which may be declined by any
Lender in its sole discretion) in the total Commitments on either a ratable
basis to the Lenders or on a non pro-rata basis to one or more Lenders and/or to
other lenders or entities reasonably acceptable to the Administrative Agent and
the Borrower. No increase in the total Commitments shall become effective until
the existing Lenders or new lenders extending such incremental Commitment amount
and the Borrower shall have delivered to the Administrative Agent a document in
form and substance reasonably satisfactory to the Administrative Agent pursuant
to which (i) any such existing Lender agrees to the amount of its Commitment
increase, (ii) any such new Lender agrees to its Commitment amount and agrees to
assume and accept the obligations and rights of a Lender hereunder, (iii) the
Borrower accepts such incremental Commitments, (iv) the effective date of any
increase in the Commitments is specified and (v) the Borrower certifies that on
such date the conditions for a new Loan set forth in Section 4.02 are satisfied.
Upon the effectiveness of any increase in the total Commitments pursuant hereto,
(i) each Lender (new or existing) shall be deemed to have accepted an assignment
from the existing Lenders, and the existing Lenders shall be deemed to have made
an assignment to each new or existing Lender accepting a new or increased
Commitment, of an interest in each then outstanding Revolving Loan (in each
case, on the terms and conditions set forth in the Assignment and Assumption)
and (ii) the Swingline Exposure and LC Exposure of the existing and new Lenders
shall be automatically adjusted such that, after giving effect to such
assignments and adjustments, all Revolving Credit Exposure hereunder is held
ratably by the Lenders in proportion to their respective Commitments.
Assignments pursuant to the preceding sentence shall be made in exchange for,
and substantially contemporaneously with the payment to the assigning Lenders
of, the principal amount assigned plus accrued and unpaid interest and facility
and Letter of Credit fees. Payments received by assigning Lenders pursuant to
this Section in respect of the principal amount of any Eurodollar Loan shall,
for purposes of Section 2.15 be deemed prepayments of such Loan. Any increase of
the total Commitments pursuant to this Section shall be subject to receipt by
the Administrative Agent from the Borrower of such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request. No consent of any Lender (other than the Lenders agreeing to
new or increased Commitments) shall be required for any incremental Commitment
provided or Loan made pursuant to this Section 2.08(d).

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

(f) If at any time the aggregate Revolving Credit Exposure of the Lenders
exceeds the aggregate Commitments of the Lenders, the Borrower shall immediately
prepay the Revolving Loans in the amount of such excess. To the extent that,
after the prepayment of all Revolving Loans an excess of the Revolving Credit
Exposure over the aggregate Commitments still exists, the Borrower shall
promptly cash collateralize the Letters of Credit in the manner described in
Section 2.05(j) in an amount sufficient to eliminate such excess.

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
electronic mail) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 3:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the third Business Day following the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Effective Date;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to such Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between the Borrower and such
Issuing Bank on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, upon the final maturity thereof and upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing shall be continued as an ABR Borrowing and
(ii) if any Borrowing Request requests a Eurodollar Revolving Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

If, after the date hereof, the introduction of, or any change in, any applicable
Law or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of Law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any Eurodollar Loan or any ABR Loan as
to which the interest rate is determined by reference to the Adjusted LIBO Rate,
such Lender shall promptly give notice thereof to the Administrative Agent and
the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, (i) the obligations of the Lenders to
make Eurodollar Loans or ABR Loans as to which the interest rate is determined
by reference to the Adjusted LIBO Rate, and the right of the Borrower to convert
any Loan to a Eurodollar Loan or continue any Loan as a Eurodollar Loan or an
ABR Loan as to which the interest rate is determined by reference to the
Adjusted LIBO Rate shall be suspended and thereafter the Borrower may select
only ABR Loans as to which the interest rate is not determined by reference to
the Adjusted LIBO Rate hereunder, (ii) all ABR Loans shall cease to be
determined by reference to the Adjusted LIBO Rate and (iii) if any of the
Lenders may not lawfully continue to maintain a Eurodollar Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to an ABR Loan as to which the interest rate is not
determined by reference to the Adjusted LIBO Rate for the remainder of such
Interest Period.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), by an amount deemed by such Lender or the Issuing Bank to be
material, then from time to time upon request of such Lender or the Issuing
Bank, the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or if such Lender is not legally able to do so
such Lender shall promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Sections 2.14 or 2.16 (including
by the payment of additional amounts pursuant to this Section 2.16), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under Sections 2.14 or 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.

(h) Issuing Bank. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time (except as otherwise expressly provided in this
Agreement), on the date when due, in immediately available funds, without set
off or counterclaim. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices at
270 Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders without
recourse or warranty from the other Lenders except as contemplated by
Section 9.04 in respect of assignments to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (as amended and in
effect at the time of such payment) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections, in the case of each of clause (i) and (ii) above, in
any order as determined by the Administrative Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14 hereof, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16
hereof, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender (other
than the Administrative Agent) has failed to consent to a proposed amendment,
waiver, discharge or termination that under Section 9.02 requires the consent of
all the Lenders (or all the affected Lenders) and with respect to which the
Required Lenders shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04
hereof), all its interests, rights and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent, (and,
in circumstances where its consent would be required under Section 9.04, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, if applicable, participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); provided however, that in the case of the
Borrower’s replacement of a Defaulting Lender for failure to fund Loans
hereunder, the assignee or the Borrower, as the case may be, shall hold back
from such amounts payable to such Lender and pay directly to the Administrative
Agent, any payments due to the Administrative Agent or the non-Defaulting
Lenders by the Defaulting Lender under this Agreement and (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.14
hereof or payments required to be made pursuant to Section 2.16 hereof, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Each party hereto agrees that an assignment and delegation required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

SECTION 2.19. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11(a);

(b) the Commitments, LC Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if any portion of the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section  2.11(b) shall be adjusted to give effect to such
reallocation (and in accordance with such non-Defaulting Lenders’ Applicable
Percentages); or

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure (solely with respect to the portion of such Defaulting Lender’s LC
Exposure that is neither cash collateralized nor reallocated) shall be payable
to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.19(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit (in each case, an
“Affected Lender”), the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing Bank,
as the case may be, is satisfied that the related exposure and such Affected
Lender’s then outstanding Swingline Exposure or LC Exposure will be 100% covered
by the Commitments of Lenders which are not either Defaulting Lenders or
Affected Lenders, and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
the Lenders which are not Defaulting Lenders or Affected Lenders in a manner
consistent with Section 2.19(c)(i) (and such Affected Lender shall not
participate therein) and/or cash collateral will be provided by the Borrower in
accordance with Section 2.19(c). In addition, the Borrower has the right to
require a reallocation of participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan among the Lenders which
are not Defaulting Lenders or Affected Lenders is a manner consistent with
Section 2.19(c)(i) (and such Affected Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01. Financial Statements; No Material Adverse Change.

(a) The audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries, as at December 31, 2010 and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date, reported on and
accompanied by unqualified reports from Ernst & Young LLP or another independent
certified public accounting firm of nationally recognized standing, present
fairly in all material respects the consolidated financial condition of the
Borrower and its consolidated Subsidiaries, as at such date, and the
consolidated results of their operations and their consolidated cash flows for
such fiscal year then ended in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).

(b) The audited statutory financial statements of Symetra Life Insurance Company
for fiscal year 2010, reported on and accompanied by unqualified reports from
Ernst & Young LLP or another independent certified public accounting firm of
nationally recognized standing, present fairly in all material respects the
financial condition of Symetra Life Insurance Company, for the period covered
thereby in accordance with SAP applied consistently through the period involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).

(c) The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries, as of and for the fiscal quarter ended September 30,
2011, and the related unaudited consolidated statements of income and cash flows
for such fiscal quarters ended on such dates, present fairly in all material
respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the fiscal quarter then ended
in accordance with GAAP applied consistently throughout the period involved
(except (x) as approved by the aforementioned firms of accountants and disclosed
therein or (y) for normal year-end audit adjustments and the absence of
footnotes).

(d) The unaudited interim statutory financial statements of Symetra Life
Insurance Company for the quarterly period ended September 30, 2011 present
fairly in all material respects the financial condition of Symetra Life
Insurance Company for the quarter then ended in accordance with SAP applied
consistently throughout the period involved.

(e) Since December 31, 2010, there has been no material adverse change in the
business, assets, property or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.02. Corporate Existence; Compliance with Law. The Borrower and each of
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, except to the extent
that the failure of the Subsidiaries to be so organized, validly existing and in
good standing could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (b) has the corporate or other power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such power, authority and legal
right could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, except to the extent failure to so qualify or be in good standing
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law, including,
without limitation, with respect to environmental Laws, except to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 3.03. Corporate Power; Authorization; Enforceable Obligations. The
Borrower has the corporate or other power and authority, and the legal right, to
make, deliver and perform the Credit Documents to which it is a party and to
borrow hereunder. The Borrower has taken all necessary corporate or other action
to authorize the execution, delivery and performance of the Credit Documents to
which it is a party and to authorize the borrowings on the terms and conditions
of this Agreement. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Credit Documents, except consents, authorizations, filings and notices described
in Schedule 3.03, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and except to the extent
failure to obtain any consents, authorizations, filings, and notices could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect. Each
Credit Document to which the Borrower is a party has been duly executed and
delivered on behalf of the Borrower. This Agreement constitutes, and each other
Credit Document to which the Borrower is a party upon execution will constitute,
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

SECTION 3.04. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Credit Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation, except to the extent such
violation or Lien could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 3.05. No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or assets that
(a) purport to affect or pertain to this Agreement or any other Credit Document
or any of the transactions contemplated hereby or thereby, or (b) could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.06. Ownership of Property; Liens. The Borrower and each of its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except as
permitted by Section 6.03, except to the extent such defects in title could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 3.07. Intellectual Property. The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property material to the conduct
of its business as currently conducted. No material claim has been asserted and
is pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim, other than claims that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. The use of Intellectual Property by the Borrower and its Subsidiaries
does not infringe on the rights of any Person in any material respect, except
for infringements that could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

SECTION 3.08. Taxes. The Borrower and each of its Subsidiaries has filed or
caused to be filed all material Federal, state and other Tax returns that are
required to be filed (taking into account any applicable extensions) and has
paid all Taxes shown to be due and payable on said returns or on any assessments
made against it or any of its Property and all other material Taxes imposed on
it or any of its Property by any Governmental Authority and, to the knowledge of
the Borrower, no Tax Lien has been filed, and no claim is being asserted, with
respect to any such Tax, except (i) those in respect of which the amount or
validity are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with SAP or GAAP, as
applicable, have been provided on the books of the Borrower or its Subsidiaries,
as the case may be, and (ii) any amount the failure of which to pay could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09. Federal Regulations. No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in Regulation U. After application of the
proceeds of any Loan, not more than 25% of the assets that are subject to any
restrictions under this Agreement on the pledge thereof will be “margin stock”.

SECTION 3.10. ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect, no Reportable Event and no failure to meet the minimum
funding standards under Section 430 of the Code has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Plan has complied
in all material respects with the applicable provisions of ERISA and the Code.
Except as could not reasonably be expected to result in a Material Adverse
Effect, no termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which could reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect. Except
as could not reasonably be expected to result in a Material Adverse Effect, no
such Multiemployer Plan is in Reorganization or Insolvent and no notice that
such Multiemployer Plan is in endangered or critical status (under Section 432
of the Code) has been received.

SECTION 3.11. Investment Company Act; Other Regulations. The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Borrower is not subject to regulation under any Requirement of
Law (other than Regulation X of the Board) which limits its ability to incur
Indebtedness hereunder.

SECTION 3.12. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be used for working capital and general corporate purposes of the
Borrower and its Subsidiaries, including, without limitation, (a) acquisitions,
(b) the issuance of Letters of Credit, (c) refinancings of outstanding
indebtedness, if any, of the Borrower and its Subsidiaries (including under the
Existing Credit Agreement), and (d) for payment of fees and expenses incurred in
connection with this Agreement.

SECTION 3.13. Accuracy of Information, etc. No statement or information
contained in any document, certificate or statement furnished to the
Administrative Agent or the Lenders or any of them, by or on behalf of the
Borrower for use in connection with the transactions contemplated by this
Agreement or the other Credit Documents, taken as a whole contained, as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statement,
information, document or certificate was made or furnished. The projections and
pro forma financial information contained in the materials referenced above were
prepared in good faith based on assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.

SECTION 3.14. Insurance Regulatory Matters. No License of any Insurance
Subsidiary, the loss of which could reasonably be expected to have a Material
Adverse Effect, is the subject of a proceeding for suspension or revocation. To
the knowledge of the Borrower, there is no sustainable basis for such suspension
or revocation, and no such suspension or revocation has been threatened by any
Governmental Authority.

SECTION 3.15. Indebtedness and Liens. As of the Closing Date, (i) no Subsidiary
of the Borrower had outstanding any Indebtedness that was created, incurred or
assumed after September 30, 2011, except Indebtedness that would have been
permitted by Section 6.02 (without giving effect to the Indebtedness permitted
by Section 6.02(a)(i)) if created, incurred or assumed by such Subsidiary on the
Closing Date and (ii) there does not exist (a) any Lien that was created,
incurred or assumed after September 30, 2011, upon any stock or Indebtedness of
any Subsidiary to secure any Debt of the Borrower or any of its Subsidiaries or
any other Person (other than the obligations hereunder) or (b) any Lien that was
created, incurred or assumed after September 30, 2011, upon any other Property,
to secure any Debt of the Borrower or any of its Subsidiaries or any other
Person (other than the obligations hereunder), except, in the case of (a) or
(b), Liens that would have been permitted by Section 6.03 hereof (without giving
effect to the Liens that would have been permitted by Section 6.03(i)(x)) if so
created, incurred or assumed on the Closing Date.

SECTION 3.16. Taxpayer Identification Number. As of the date hereof, the
Borrower’s true and correct U.S. taxpayer identification number is set forth on
Schedule 3.16.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include electronic mail transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Cravath, Swaine & Moore, LLP, counsel for the Borrower, and of Julie M.
Bodmer, Assistant General Counsel and Assistant Secretary of the Borrower, each
in form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Borrower, this Agreement or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Responsible
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(f) The Existing Credit Agreement shall have been terminated, all principal,
interest and other amounts owing thereunder (other than contingent obligations
for which no claim has been made) shall have been (or shall substantially
contemporaneously be) repaid in full and the Administrative Agent shall have
received a payoff or termination letter in form and substance acceptable to it
from Bank of America, N.A. to such effect.

(g) The Administrative Agent shall have received (i) satisfactory GAAP audited
consolidated financial statements of the Borrower for fiscal years 2009 and
2010, (ii) satisfactory GAAP unaudited interim consolidated financial statements
of the Borrower for the quarterly period ended September 30, 2011,
(iii) satisfactory audited statutory financial statements of Symetra Life
Insurance Company for fiscal years 2009 and 2010 and (iv) satisfactory unaudited
interim statutory financial statements of Symetra Life Insurance Company for the
quarterly period ended September 30, 2011.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on December 30, 2011 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (other than the representation set forth in Section 3.01(e) hereof)
shall be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except in the case of any such representation
or warranty that expressly relates to an earlier date, in which case such
representation or warranty shall be so true and correct in all material respects
on and as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower shall and shall cause each of its Subsidiaries to:

SECTION 5.01. Financial Statements. Furnish to the Administrative Agent (either
electronically or with sufficient copies for distribution by the Administrative
Agent to each Lender):

(a) (i) not later than the date required to be filed pursuant to the Act of 1934
(after giving effect to any extension permitted or granted by the SEC), but in
any event (including if not required to be filed pursuant to the Act of 1934)
not later than 95 days after the end of each fiscal year of the Borrower ending
subsequent to the Effective Date, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
fiscal year, and the related audited consolidated statements of income and of
cash flows for such fiscal year, setting forth in each case in comparative form
the figures as of the end of and for the previous fiscal year, accompanied by an
opinion by Ernst & Young LLP, or other independent certified public accounting
firm of nationally recognized standing, which report shall be prepared in
accordance with generally accepted auditing standards and applicable securities
Laws and shall not be subject to a “going concern” or like qualification or
exception, or qualification as to the scope of the audit (for purposes hereof,
delivery of the Borrower’s annual report on Form 10-K (which shall be deemed
delivered on the date when such document is posted on the SEC’s website at
www.sec.gov or any replacement website) will be sufficient in lieu of delivery
of such financial statements); and (ii) not later than the date required to be
filed pursuant to the Act of 1934 (after giving effect to any extension
permitted or granted by the SEC), but in any event (including if not required to
be filed pursuant to the Act of 1934) not later than 70 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
ending subsequent to the Effective Date, a copy of the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such fiscal quarter and the related unaudited consolidated statements of income
and of cash flows for such fiscal quarter and the portion of the fiscal year
through the end of such fiscal quarter, setting forth in each case in
comparative form the figures as of the end of and for the corresponding period
in the previous year, certified by a Responsible Officer on behalf of the
Borrower as being fairly stated in all material respects in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) (for
purposes hereof, delivery of the Borrower’s Quarterly Report on Form 10-Q (which
shall be deemed delivered on the date when such document is posted on the SEC’s
website at www.sec.gov or any replacement website) will be sufficient in lieu of
delivery of such financial statements and certifications); all such financial
statements, together with notes to such financial statements, to fairly present
in all material respects the financial condition and income and cash flows of
the subject thereof as at the dates and for the periods covered thereby in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except (x) as approved by such accountants or
officer, as the case may be, and disclosed therein or (y) in the case of
unaudited financial statements, subject to normal year-end adjustments and the
absence of footnotes);

(b) not later than the date required by Law to be prepared (or such later date
as may be allowed by the applicable Governmental Authority), but in any event
not later than (i) 95 days after the end of each fiscal year of a Material
Insurance Subsidiary (as of the date of delivery pursuant hereto), copies of the
unaudited Annual Statement of such Material Insurance Subsidiary, certified by a
Responsible Officer on behalf of such Material Insurance Subsidiary; all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein and, if required by the applicable Governmental
Authority, audited and certified by independent certified public accounting firm
of recognized national standing (it being understood that delivery of audited
statements shall be made within 10 days following the delivery of such
statements to the applicable Governmental Authority); and (ii) 70 days after the
end of each interim financial period of each Material Insurance Subsidiary in
respect of which an Interim Statement is required to be prepared (as of the date
delivery of such Interim Statement is required), copies of the Interim Statement
of such Material Insurance Subsidiary for such interim financial period, all
such statements to be prepared in accordance with SAP consistently applied
throughout the period reflected herein;

(c) within 15 days after being delivered to any Material Insurance Subsidiary
subsequent to the Effective Date, any final Report on Examination issued by the
applicable Department or the NAIC that results in material adjustments to the
financial statements referred to in paragraph (b) above;

(d) to the extent such a statement is required by Law to be prepared, within
10 days following the delivery to the applicable Department, a copy of each
“Statement of Actuarial Opinion” and “Management Discussion and Analysis” for a
Material Insurance Subsidiary which is provided to the applicable Department as
to the adequacy of loss reserves of such Material Insurance Subsidiary, such
opinion to be in the format prescribed by the insurance code of the state of
domicile of such Material Insurance Subsidiary; and

(e) promptly after the Borrower’s receipt thereof, subject to any restrictions
imposed by such independent accountants, copies of any management letters
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
annual audit of the Borrower or any of its Subsidiaries.

SECTION 5.02. Certificates; Other Information. Furnish to the Administrative
Agent (either electronically or with sufficient copies for distribution by the
Administrative Agent to each Lender) or, in the case of clause (d), to the
relevant Lender:

(a) within 5 Business Days after the delivery of the audited financial
statements referred to in Section 5.01(a)(i), a certificate of the independent
certified public accounting firm reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default (it being understood that (i) such certificate
shall only be required if delivery by such independent certified public
accounting firm of such a certificate is not prohibited by its policies and
(ii) any such certificate may be limited in scope and qualified in accordance
with customary practices of the accounting profession), except as specified in
such certificate;

(b) within 5 Business Days after the deadline for the delivery of any financial
statements pursuant to Section 5.01(a), (i) a certificate of a Responsible
Officer of the Borrower stating that such Responsible Officer has obtained no
knowledge of any continuing Default or Event of Default except as specified in
such certificate and (ii) a Compliance Certificate containing all information
and calculations necessary for determining compliance by the Borrower with
Section 6.01 as of the last day of the fiscal quarter or fiscal year of the
Borrower;

(c) within 10 days after the same are filed with the SEC (unless posted on the
SEC’s website at www.sec.gov or any replacement website), all reports and
filings on Forms 10-K, 10-Q and 8-K that the Borrower may make to, or file with,
the SEC, including any request of an extension of time for the filing of any
such reports; and

(d) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

(e) The Borrower hereby acknowledges that (a) unless otherwise directed by the
Borrower, the Administrative Agent and/or the Arranger will make available to
the Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), subject to confidentiality undertakings reasonably acceptable to
the Borrower and the Arranger, and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Bank and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities Laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding any of the foregoing, if the Borrower also delivers any
materials and/or information pursuant to this Section 5.02(e) in paper format to
the Administrative Agent, such paper materials shall be deemed to be Borrower
Materials for all purposes. Nothing in this Section 5.02(e) shall limit the
obligations of the Administrative Agent and the Lenders under Section 9.12.

SECTION 5.03. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature (other than Indebtedness), except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be; provided, that the Borrower may, in the ordinary course of
business, extend payments on those payables if beneficial to the operation of
their businesses.

SECTION 5.04. Conduct of Business and Maintenance of Existence, etc. (a) Except
as otherwise would not be a Fundamental Change (i) with respect to each
Subsidiary of the Borrower, preserve, renew and keep in full force and effect
its corporate existence and (ii) with respect to the Borrower and each of its
Subsidiaries, take all reasonable action to maintain all licenses, permits,
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in the case of clause (i) above and clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations (other
than in respect of Indebtedness) and Requirements of Law, except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 5.05. Maintenance of Property; Insurance. (a) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies (other than with the Borrower or its
Subsidiaries) insurance on all its Property in at least such amounts and against
at least such risks (but including in any event public liability, product
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business (it being
understood that, to the extent consistent with prudent business practices of
Persons carrying on a similar business in a similar location, a program of
self-insurance for first and other loss layers may be utilized).

SECTION 5.06. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP (or SAP as applicable) and all Requirements of Law shall be
made of all material dealings and transactions in relation to its business and
activities and (b) upon reasonable prior notice, permit representatives of the
Administrative Agent (who may be accompanied by representatives of other
Lenders) and, during the continuance of an Event of Default, any Lender to
(x) visit and inspect any of its properties, (y) during the continuance of an
Event of Default, conduct reasonable examinations of (and, with the consent of
the Borrower, such consent not to be unreasonably withheld, make abstracts from)
any of its books and records at any reasonable time and as often as may
reasonably be requested and (z) discuss the business, operations, properties and
financial and other condition of the Borrower with officers and employees of the
Borrower. It is understood that (i) any information obtained by the
Administrative Agent or any Lender in any visit or inspection pursuant to this
Section 5.06 shall be subject to the confidentiality requirements of
Section 9.12, (ii) the Borrower may impose, with respect to any Lender or any
Affiliate of any Lender reasonably deemed by the Borrower to be engaged
significantly in a business which is directly competitive with any material
business of the Borrower and its Subsidiaries, reasonable restrictions on access
to proprietary information of the Borrower and its Subsidiaries and (iii) the
Lenders will coordinate their visits through the Administrative Agent with a
view to preventing the visits provided for by this Section 5.06 from becoming
unreasonably burdensome to the Borrower and its Subsidiaries.

SECTION 5.07. Notices. Give notice to the Administrative Agent (it being agreed
that the Administrative Agent shall, upon receipt of such notice, notify each
Lender thereof) of the following within the time periods specified:

(a) Promptly after any Responsible Officer of the Borrower obtains knowledge
thereof, the occurrence of any Default or Event of Default;

(b) Within five days after any Responsible Officer of the Borrower obtains
knowledge thereof, the occurrence of:

(i) any default or event of default under any Contractual Obligation (other than
in respect of Indebtedness) of the Borrower or any of its Subsidiaries or any
litigation, investigation or proceeding which may exist at any time between the
Borrower or any of its Subsidiaries and any Governmental Authority, that in
either case, could reasonably be expected to have a Material Adverse Effect;

(ii) (A) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (other than claims-related litigation involving an Insurance
Subsidiary) in which (x) the amount involved (and not covered by insurance) is
$50,000,000 or more or (y) in which injunctive or similar relief is sought that
could reasonably be expected to have a Material Adverse Effect and (B) any
claims-related litigation affecting any Insurance Subsidiary which could
reasonably be expected to have a Material Adverse Effect; and

(iii) of any announcement by Moody’s or S&P of any change in a Rating (as
defined in Schedule 1.01) that changes the Applicable Rate.

(c) As soon as possible and, in any event, within 30 days after a Responsible
Officer of the Borrower obtains knowledge thereof: (A) the occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Plan, the creation of any Lien in favor of the PBGC
or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (B) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan except, in each
case, as could not reasonably be expected to result in liability of the Borrower
or the Subsidiaries in excess of $50,000,000.

Each notice pursuant to this Section 5.07 shall be accompanied by a statement of
a Responsible Officer on behalf of the Borrower setting forth details of the
occurrence or such default referred to therein and stating what action the
Borrower or the relevant Subsidiary proposes to take with respect thereto.

SECTION 5.08. Taxes. Pay, discharge, or otherwise satisfy before the same shall
become overdue, all Taxes imposed upon it and its real estate, sales and
activities, or any part thereof, or upon the income or profits therefrom, other
than where failure to pay such Taxes could not reasonably be expected to result
in a Material Adverse Effect; provided that any such Tax need not be paid if the
validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and reserves in conformity with SAP or GAAP, as
applicable, have been provided on the books of the Borrower and its
Subsidiaries, as the case may be.

SECTION 5.09. Use of Proceeds. Use the proceeds of the Loans and the Letters of
Credit solely for the purposes set forth in Section 3.12.

SECTION 5.10. Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to give effect to the transactions
contemplated by this Agreement and the other Credit Documents.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01. Financial Condition Covenants.

(a) Authorized Control Level Risk-Based Capital of Material Insurance
Subsidiaries. The Borrower will cause Symetra Life Insurance Company and each of
its other Material Insurance Subsidiaries to maintain a ratio of (x) “Total
Adjusted Capital” to (y) “Company Action Level Risk-Based Capital” of at least
225%”, in each case as determined at the end of each fiscal year and as each
such term is defined from time to time by the rules and regulations of the NAIC.

(b) Maintenance of Total Consolidated Debt to Total Consolidated Capitalization
Ratio. The Borrower shall not permit its Total Consolidated Debt to Total
Consolidated Capitalization Ratio, as at the end of any fiscal quarter,
commencing with the first fiscal quarter ending after the Effective Date, to
exceed thirty-five percent (35.0%).

SECTION 6.02. Limitation on Indebtedness. (a) The Borrower will not permit any
of its Subsidiaries to create, incur or assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness outstanding as of the Effective Date and any refinancings,
refundings, renewals or extensions thereof (without any increase in the
principal amount thereof, other than by the amount of any necessary pre-payment
premiums, unpaid accrued interest and other costs of refinancing, or any
shortening of the final maturity of any principal amount thereof to a date prior
to the Maturity Date);

(ii) Indebtedness of any Insurance Subsidiary incurred or issued in the ordinary
course of its business or in securing insurance-related obligations (that do not
constitute Indebtedness) of such Insurance Subsidiary and letters of credit,
bank guarantees, surety bonds or similar instruments issued for the account of
any Insurance Subsidiary in the ordinary course of its business or in securing
insurance-related obligations (that do not constitute Indebtedness) of such
Insurance Subsidiary;

(iii) Indebtedness in respect of letters of credit, bank guarantees, surety and
appeal bonds, or performance bonds or other obligations of a like nature arising
in the ordinary course of business and not for capital raising purposes and
issued for the account of any Non-Regulated Operating Subsidiary;

(iv) short-term Indebtedness (i.e. with a maturity of less than one year when
issued, provided that such Indebtedness may include an option to extend for up
to an additional one year period) of any Insurance Subsidiary incurred to
provide short-term liquidity to facilitate claims payment in the event of
catastrophe;

(v) Indebtedness of a Subsidiary acquired after the Effective Date or a
corporation merged into or consolidated with a Subsidiary after the Effective
Date and Indebtedness assumed in connection with the acquisition of assets,
which Indebtedness, in each case, exists at the time of such acquisition, merger
or consolidation and is not created in contemplation of such event, as well as
any refinancings, refunds, renewals or extensions of such Indebtedness (without
increase in the principal amount thereof other than by the amount of any
necessary pre-payment premiums, unpaid accrued interest and other costs of
refinancing);

(vi) Indebtedness owing or issued by a Subsidiary to any other Subsidiary or to
the Borrower;

(vii) Guarantee Obligations made by a Subsidiary in respect of obligations of
another Subsidiary;

(viii) Indebtedness under the Credit Documents;

(ix) Indebtedness represented by Qualified Securities, Trust Preferred
Securities or Mandatory Convertible Securities (except to the extent such
Indebtedness is included in the calculation of Total Consolidated Debt);

(x) Indebtedness of any mutual fund Subsidiary incurred to provide short-term
(i.e. not anticipated to be outstanding for more than one year when incurred)
liquidity to facilitate redemption payments by such mutual fund Subsidiary;

(xi) Indebtedness in respect of Hedge Agreements other than Hedge Agreements
entered into for speculative purposes; and

(xii) other Indebtedness of such Subsidiaries, provided that at the time such
Indebtedness is incurred or issued, the aggregate principal amount of such
Indebtedness when added to all other Indebtedness incurred or issued pursuant to
this clause (xi) and then outstanding, does not exceed 15% of the Consolidated
Net Worth of the Borrower.

SECTION 6.03. Limitation on Liens. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist (a) any
Lien upon any stock or indebtedness of any Subsidiary, whether owned on the date
of this Agreement or hereafter acquired, to secure any Debt of the Borrower or
any of its Subsidiaries or any other Person (other than the obligations
hereunder) or (b) any Lien upon any other Property of the Borrower or its
Subsidiaries, whether owned or leased on the date of this Agreement, or
thereafter acquired, to secure any Debt of the Borrower or any of its
Subsidiaries or any other Person (other than the obligations hereunder), except:

(i) (x) any Lien existing on the date of this Agreement or (y) any Lien upon
stock or Indebtedness or other Property of any Person existing at the time such
Person becomes a Subsidiary or existing upon stock or Indebtedness of a
Subsidiary or any other Property at the time of acquisition of such stock or
Indebtedness or other Property (provided that such Lien was not created in
connection with the acquisition of such Person or such Property), and any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any such Lien in clauses (x) or (y) above;
provided, however, that the principal amount of Debt secured by such Lien shall
not be increased, other than by the amount of any necessary pre-payment
premiums, unpaid accrued interest and other costs of refinancing; and provided,
further, that such Lien shall be limited to all or such part of the stock or
Indebtedness or other Property which secured the Lien so extended, renewed or
replaced;

(ii) any Permitted Liens; and

(iii) any Lien upon any Property if the aggregate amount of all Debt then
outstanding secured by such Lien and all other Liens permitted pursuant to this
clause (iii) does not exceed 15% of the Consolidated Net Worth of the Borrower
as shown on the audited consolidated balance sheet contained in the latest
annual report to stockholders of the Borrower; provided that Debt secured by
Liens permitted by clauses (i) and (ii) shall not be included in the amount of
such secured Debt.

SECTION 6.04. Limitation on Changes in Fiscal Periods. The Borrower shall not
permit its fiscal year to end on a day other than December 31 or change its
method of determining fiscal quarters.

SECTION 6.05. Limitation on Lines of Business. The Borrower shall not engage to
any extent that is material for the Borrower and its Subsidiaries, taken as a
whole, in any business, either directly or through any Subsidiary, other than a
Principal Business.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur (except, in the
case
of each of paragraphs (f) through (k) of this Article VII, that an Event of
Default shall not be
deemed to have occurred unless such event continues unremedied for a period of
30 days after the
Borrower shall have received written notice of such event from the
Administrative Agent):

(a) The Borrower shall fail to pay any principal of any Loan made to the
Borrower or LC Disbursement owing by the Borrower when due in accordance with
the terms hereof; or the Borrower shall fail to pay any interest on any Loan
made to the Borrower or LC Disbursement owing to the Borrower, or any other
amount payable by the Borrower hereunder or under any other Credit Document,
within three Business Days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b) The Borrower shall default in the observance or performance of any agreement
contained in Section 5.07(a) or Article VI; or

(c) (i) The Borrower or any of the Borrower’s Material Insurance Subsidiaries
shall voluntarily commence any case, proceeding or other action (A) under any
Debtor Relief Law, (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower or any of the Borrower’s Material Insurance
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Borrower or any of the Borrower’s
Material Insurance Subsidiaries any case, proceeding or other action under any
Debtor Relief Law that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) the Borrower or any of the Borrower’s
Material Insurance Subsidiaries shall take any corporate action to authorize or
effect any of the acts set forth in clause (i), or (ii), above; or (iv) the
Borrower or any of the Borrower’s Material Insurance Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(d) A Change of Control; or

(e) A Fundamental Change; or

(f) Any representation or warranty made or deemed made by the Borrower herein or
in any other Credit Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Credit Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

(g) The Borrower shall default in the observance or performance of any other
agreement, covenant, term or condition contained in this Agreement or any other
Credit Document (not specified in clause (a), (b) or (f) of this Article VII);
or

(h) The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans and LC Disbursements) on the
scheduled or original due date with respect thereto (after giving effect to any
applicable grace periods); or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, the effect of which default
is to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder as a result of the occurrence of such default thereunder or
(in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default described in clause (i), (ii) or
(iii) of this paragraph (h) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults of the type described in clauses (i),
(ii) and (iii) of this paragraph (h) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000; or

(i) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or within the meaning of Section 4975 of the Code)
involving any Plan, (ii) any failure to make a minimum required contribution
under Section 430 of the Code with respect to a Single Employer Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Majority Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA or,
(v) the Borrower or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Majority Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions for which liability to the
Borrower is reasonably expected to occur, if any, could, in the reasonable
judgment of the Majority Lenders, reasonably be expected to have a Material
Adverse Effect; or

(j) One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (to the extent not paid or fully covered by insurance above
applicable deductions) of $50,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
45 days from the entry thereof; or

(k) Any License of any Insurance Subsidiary (i) shall be revoked by the
Governmental Authority which issued such License, or any action (administrative
or judicial) to revoke such License shall have been commenced against such
Insurance Subsidiary and shall not have been dismissed within thirty days after
the commencement thereof, (ii) shall be suspended by such Governmental Authority
for a period in excess of thirty days or (iii) shall not be reissued or renewed
by such Governmental Authority upon the expiration thereof following application
for such reissuance or renewal of such Insurance Subsidiary, which, in the case
of each of clauses (i), (ii) and (iii) above, could reasonably be expected to
have a Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in sub-clause (i), (ii) or (iii) of clause (c) of this Article), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in sub-clause (i), (ii) or (iii) of clause (c) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

No Lender identified in this Agreement as a “Documentation Agent” or a
“Syndication Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Agent in the preceding paragraph.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic mail, as follows:

(i) if to the Borrower, to it at Symetra Financial Corporation, 777 108th Avenue
NE, Suite 1200, Bellevue, Washington 98004, Attention of John E. Galaviz (Email:
john.galaviz@symetra.com), with a copy to Symetra Financial Corporation, 777
108th Avenue NE, Suite 1200, Bellevue, Washington 98004, Attention of Julie M.
Bodmer (Email: julie.bodmer@symetra.com);

(ii) if to the Administrative Agent, to it at JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 10 S. Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention of Darren Cunningham (Email:
darren.cunningham@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A., 10 S.
Dearborn, 9th Floor, Suite IL1-0364, Chicago, Illinois 60603, Attention of
Thomas A. Kiepura (Email: thomas.a.kiepura@jpmorgan.com);

(iii) if to JPMorgan, in its capacity as Issuing Bank, to it at JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 10 S. Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention of Darren Cunningham (Email:
darren.cunningham@jpmchase.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Darren Cunningham (Email: darren.cunningham@jpmchase.com); and

(v) if to any other Lender, to it at its address (or email number) set forth in
its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and Issuing Bank hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent (or Issuing Bank, in the case of notices to it); provided
that the foregoing shall not apply to notices to Lenders pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Any party hereto may change its address for notices and other communications
hereunder by notice to the other parties hereto. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received and notices delivered through electronic
communications to the extent provided in paragraph (b) of this Section shall be
effective as provided in such paragraph.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than a waiver of
the default rate of interest imposed pursuant to Section 2.12(c)), or reduce any
fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall (i) amend, modify or waive Section 2.19 without the prior
written consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender or (ii) amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Related Party of such Indemnitee. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to (1) a Lender or an Affiliate of a Lender, (2) if an Event of
Default has occurred and is continuing, an Approved Fund or (3) if a Specified
Event of Default has occurred and is continuing, any other assignee; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof; provided, that if
the consent of the Borrower shall not be required for an assignment for any
reason the applicable Lender shall provide written notice of such assignment to
the Borrower promptly following such assignment;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Specified Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that the Administrative Agent may elect
to waive such processing and recordation fee in the case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable Laws, including Federal and
state securities Laws;

(E) no assignment shall be made to the Borrower or any Affiliates or
Subsidiaries of the Borrower;

(F) no assignment shall be made to a natural person; and

(G) notwithstanding the foregoing, no assignment shall be made to an Affiliate
of a Lender or to an Approved Fund having a senior unsecured debt rating of less
than “A-”, or its equivalent, by S&P unless (x) an Event of Default has occurred
and is continuing or (y) the Administrative Agent and the Borrower have provided
their prior written consent.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that, in
the case of any assignment other than an assignment made as a result of the
Borrower’s exercise of its rights pursuant to Section 2.18, if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.16(e) with respect to any payments made by such Lender
to its Participant(s). Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
2.18 as if it were an assignee under paragraph (b) of this Section; and
(ii) shall not be entitled to receive any greater payment under Sections 2.14 or
2.16, with respect to any participation, than its participating Lender would
have been entitled to receive. A Participant shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
Letters of Credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. Notwithstanding the foregoing or anything else to the contrary
set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Lenders from their obligations hereunder with
respect to any Letter of Credit issued by such Issuing Bank (whether as a result
of the obligations of the Borrower (and any other account party) in respect of
such Letter of Credit having been collateralized at 105% of the face amount
thereof by a deposit of cash with such Issuing Bank, or being supported in such
amount by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise to the satisfaction of such Issuing Bank), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement, and the Lenders shall
be deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(e). The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the Law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by Law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any Subsidiary and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower, (i) to any rating agency when required by it in connection with rating
the Borrower or the credit facility provided for herein, provided that prior to
any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from the Administrative Agent or any Lender or (j) disclosure on
a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or any Subsidiary or their
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

SECTION 9.15. No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”)
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its Affiliates. The Borrower agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its Affiliates, on the
other.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Borrower,
its stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Credit Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty, to the Borrower in connection with such transactions
or the process leading thereto.

[signature pages follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

SYMETRA FINANCIAL CORPORATION

By
Name:
Title:

JPMORGAN CHASE BANK, N.A., individually and as an Issuing Bank, Swingline Lender
and Administrative Agent

By
Name:
Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Syndication Agent

By
Name:
Title:

U.S. BANK, NATIONAL ASSOCIATION, individually and as Documentation Agent

By
Name:
Title:
BARCLAYS BANK PLC, as a Lender

By
Name:
Title:
GOLDMAN SACHS BANK USA, as a Lender

By
Name:
Title:
ASSOCIATED BANK, N.A., as a Lender

By
Name:
Title:
THE NORTHERN TRUST COMPANY, as a Lender

By
Name:
Title:
STATE STREET BANK AND TRUST COMPANY, as a Lender

By
Name:
Title:

Schedule 1.01

PRICING SCHEDULE

                                          Applicable Rate   Level I   Level II  
Level III   Level IV   Level V     Status   Status   Status   Status   Status
Eurodollar Spread
    1.025 %     1.10 %     1.175 %     1.25 %     1.325 %
ABR Spread
    0.025 %     0.10 %     0.175 %     0.25 %     0.325 %
 
                                       
Facility Fee Rate
    0.10 %     0.15 %     0.20 %     0.25 %     0.30 %
 
                                       

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A3 or better or the Borrower’s S&P Rating is A- or better.

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Baa1 or
better or the Borrower’s S&P Rating is BBB+ or better.

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa2 or better or the Borrower’s S&P Rating is BBB or better.

“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa3 or better or the Borrower’s S&P Rating is BBB-
or better.

“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, or Level IV
Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Rating” means a Moody’s Rating or S&P Rating.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, or Level V Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as determined from its then-current Moody’s
Ratings and S&P Ratings; provided that if at any time there is a split in the
Ratings issued by Moody’s and S&P, then the higher of such Ratings shall apply
(with the Rating for Level I Status being the highest and the Rating for Level V
Status being the lowest), unless there is a split in Ratings of more than one
Status, in which case the Status that is one Status lower than the Status of the
higher Rating shall apply. The Rating in effect on any date for the purposes of
this Schedule is that in effect at the close of business on such date. If at any
time the Borrower has no Moody’s Rating or no S&P Rating, Level V Status shall
exist.

2

Schedule 2.01

Commitments

         
JPMorgan Chase Bank, N.A.
  $ 67,500,000.00  
 
       
Wells Fargo Bank, N.A.
  $ 67,500,000.00  
 
       
U.S. Bank, National Association
  $ 50,000,000.00  
 
       
Barclays Bank PLC
  $ 30,000,000.00  
 
       
Goldman Sachs Bank USA
  $ 20,000,000.00  
 
       
Associated Bank, N.A.
  $ 20,000,000.00  
 
       
The Northern Trust Company
  $ 25,000,000.00  
 
       
State Street Bank and Trust Company
  $ 20,000,000.00  
 
       
TOTAL
  $ 300,000,000.00  
 
       

Schedule 3.03

Consents, Authorizations, Filings and Notices

None

Schedule 3.16

Tax Payer Identification Number

20-0978027

3